Citation Nr: 0601057	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-29 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether it was appropriate to terminate an apportionment of 
the veteran's nonservice connected pension benefits.





ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from July 
1969 to September 1970.  The appellant is the custodian of 
his dependant daughter.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which terminated the appellant's apportionment of the 
veteran's pension benefits on behalf of his dependant child.  

Unfortunately, however, because further development of the 
evidence is needed before the Board can make a decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

In February 2000, the appellant filed a claim for an 
apportionment of the veteran's nonservice connected pension 
benefits on behalf of his dependant child.  And in November 
2000, the RO granted an apportionment in the amount of $232 
per month effective retroactively from March 2000.

In October 2000, the veteran contested the apportionment and 
submitted financial information indicating he was paying 
child support.  Specifically, he submitted a December 1999 
order from a family court requiring him to pay $52 per week 
to the appellant in child support.  He also submitted 
information indicating he had made child support payments 
from January to September 2000.  



Under 38 C.F.R. § 3.450 (2005), an apportionment may be paid 
if the veteran's children are not residing with him and he is 
not reasonably discharging his responsibility for their 
support.  In January 2001, the RO sent a letter to the 
contesting parties (i.e., the appellant and the veteran) 
proposing to terminate the apportionment in March 2001 
because he was paying child support.  In March 2001, the RO 
issued a decision terminating the apportionment, 
and this appeal ensued.

Contested claims, such as the one at issue, are subject to 
special procedural regulations as set forth in 38 C.F.R. §§ 
19.100, 19.101, and 19.102.  As such, the interested parties 
were notified of the action taken by the RO in March 2001.  
The letter to the appellant included information about the 
right and time limit for initiating an appeal, as well as 
explained her hearing and representation rights.  See 38 
C.F.R. § 19.100.  Upon receipt of her notice of disagreement 
(NOD), in April 2001, a statement of the case (SOC) was sent 
to both parties in July 2003 in accordance with 38 C.F.R. 
§ 19.101.  The appellant responded by submitting a 
substantive appeal in August 2003 (see VA Form 9).  

In accordance with 38 C.F.R. § 19.102, the content of the 
substantive appeal must be furnished to the other contesting 
party to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.  In 
October 2005, the RO sent a letter to the veteran indicating 
that the appeal had been certified to the Board, but it does 
not appear that he was ever sent a copy of the appellant's 
substantive appeal.  And since this directly concerns his 
benefits, a remand is required.  

As mentioned, the RO terminated the apportionment because it 
was shown the veteran already was paying child support.  A 
family court ordered him to pay $52 per week (totaling $208 
per month) to the appellant in child support.  


In reviewing payments from January 2000 through October 2001, 
the Board observes that, while payments were made, they were 
made sporadically and were deficient on average of $65.33 per 
month.  The veteran has stated that his VA benefits are his 
only source of income and, as such, these benefits are not 
subject to enforcement of child support orders.  See 42 
U.S.C.A. § 659(h)(B)(iii) (West 2002).  In other words, if he 
is not paying the full amount of the ordered child support, 
a claim for an apportionment is the appellant's only remedy 
in ensuring that her daughter is receiving adequate support 
from her father.  So obviously, the issue of whether he is 
paying the full amount of the ordered child support is highly 
pertinent to this appeal.  Accordingly, on remand, the RO 
should also request that both parties provide information 
relating to the child support paid by the veteran since 
October 2001 as well as updated financial information 
explaining how the grant or termination of the apportionment 
will create hardship on the parties involved.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  In accordance with 38 C.F.R. § 
19.102, send the veteran a copy of the 
appellant's August 2003 substantive 
appeal (VA Form 9) and supporting 
documents.

2.  Request that the parties submit 
evidence pertaining to child support 
payments made by the veteran since 
October 2001. 

3.  Request that the parties fill out and 
submit a current financial status report 
(FSR), and ask them to explain any 
hardship that would be created by the 
termination or grant of an apportionment 
of the veteran's benefits.

4.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the claim in light 
of the additional evidence obtained.  
Prepare an SSOC and send it to the 
appellant and the veteran.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.    
 
No action is required of the appellant until further notice 
is received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

